DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-10 and 22 in the reply filed on 30 APRIL 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and III are not patentably distinct.  Specifically, the subject matter of Group III is patentably indistinct from the subject matter of Group I which is drawn towards a field diagnostic apparatus.  This is not found persuasive because the inventions have acquired a separate status in the art due to their recognized divergent subject matter.  While Applicant asserts that a “handheld” device is a device which has been specifically designed and manufactured to be held within the hand of a user. As such, any handheld device or object is inherently portable, i.e. something that is easily transported, carried or moved out.  However, a field (portable) diagnostic apparatus does not necessarily mean it is handheld.  In addition, thee inventions require a different field of search (e.g., employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1-10 and 22 are elected on 30 APRIL 2021 and considered on the merits below.    Claims 11-21 and 23-30 are withdrawn from consideration.   
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2, character .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate functionalized sensing lanes, active functionalized lanes and active lanes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
At the end of [10], [21], [29] there is a period (.) at the end of the paragraph.   
At the beginning of [21], the paragraph begins with a period (.), this should be deleted. 
In [153], step b., the step ends with a semicolon (;), this should be a period (.)
At the end of [0206], the paragraph ends with a period semicolon (.;).  This should be corrected and be only a period (.)
At the end of [217], there is a period missing at the end of the paragraph. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In the claim, page 57 line 7 of Claim 1, where it reads, ‘sample reservoir’ should be ‘the sample reservoir’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In the claim, page 57 line 18 of Claim 1, where it reads, ‘mixing chamber’ should be ‘the mixing chamber’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In the claim, page 57 line 19, page 58 lines 10, 15 ad 22 of Claim 1, where it reads, ‘magnetic nanoparticles’ should be ‘magnetic-nanoparticles’’.  Consistent terminology should be used.  Since ‘magnetic-nanoparticle’ was first used, it is interpreted by the Examiner that all other instances should also include the hyphenated ‘magnetic-nanoparticle’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In the claim, page 58 line 5 of Claim 1, where it reads, ‘mixing chamber’ should be ‘the mixing chamber’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In the claim, page 58 line 13 of Claim 1, where it reads, ‘SAW sensor chamber’ should be ‘the.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In the claim, page 58 line 14 of Claim 1, where it reads, ‘PBS wash reservoir’ should be ‘the PBS wash reservoir’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In the claim, page 58 line 19 of Claim 1, where it reads, ‘SAW sensor chamber’ should be ‘the SAW sensor chamber’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In the claim, page 58 line 20 of Claim 1, where it reads, ‘DI wash reservoir’ should be ‘the DI water wash reservoir’.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: in the claim, page 59 line 2, there should be a semicolon (;) at the end of the phrase.  
Claim 2 is objected to because of the following informalities:  There is a period (.) missing at the end of the claim.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In the claim, page 59 line 2, where it reads, ‘magnetic nanoparticles’ should be ‘magnetic-nanoparticles’’.  Consistent terminology should be used.  Since ‘magnetic-nanoparticle’ was first used, it is interpreted by the Examiner that all other instances should also include the hyphenated ‘magnetic-nanoparticle’ as seen in Claim 1.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  In the claim, line 11 and 12, where it reads, ‘mixing chamber’ should be ‘the mixing chamber’.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  In the claim, page 64 line 1 and 2, where it reads, ‘magnetic nanoparticles’ should be ‘magnetic-nanoparticles’’.  Consistent .  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  In the claim, page 64, line 3, where it reads, ‘SAW sensor chamber’ should be ‘the SAW sensor chamber’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the microfluidic circuit" on page 57 line 3 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the separated fluid" on page 57 line 18 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the SAW sensing chamber" on page 58 line 6 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the SAW chamber" on page 58 line 7 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear as to which channel, the instance ‘the channel’ is referring to.  Is ‘the channel’ referring to ‘the first valve controlled channel’, ‘the second valve controlled channel’, ‘the third valve controlled channel’. 
Claim 6 recites the limitation "the first, second and third controlled channels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Is Applicant referring to ‘the first, second and third valve controlled channel’. 
Claim 7 recites the limitation "the magnetic bead reservoir" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean ‘the magnetic bead holding reservoir’?
Claim 9 recites the limitation "the SAW" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It unclear as to what ‘SAW’ is being referred to.  SAW detector? SAW chamber? SAW sensing chamber?
Claim 22 recites the limitation "the separated fluid" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the SAW sensor chamber" in page 64 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning. 
Allowable Subject Matter
Claims 1-10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The inventions directed towards a field portable diagnostic apparatus, comprising a rotatable disk with specific structural embodiments that include a SAW detector or SAW chamber is not found or suggested in the art.  In particular in Claim 1, the structural limitations directed towards specific structural parts of the disk and certain radial positions is not found or suggested in the prior art.  In addition, as required by Claim 22, the prior art does not teach or suggest a functional combination of microfluidic circuit, separation chamber, magnetic bead holding reservoir, mixing chamber , SAW chamber, magnet, wash reservoir and a cleanup/waste reservoir in the disk.  While SAW technology is known in the art, the disk aspect and certain structural limitations of the overall device in combination with SAW technology is not found or suggested in the prior art.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2012/0329142 to BATTRELL discloses a microfluidic circuit with many of the structural embodiment of the claimed invention including reservoirs, chambers, channels, valve, but is silent in regards to a SAW detector and magnetic source. 
US Publication No. 2006/0205061 to ROUKES discloses a system for the detection of an analyte in a sample using a surface acoustic wave detector along with use of various magnetic forces, however, the system in not in a disk form and is silent in regards to all of the specific radial position of each of the structural limitations required by the invention.    The combination of BATRELL and ROUKES also does not suggest the relative relation of each of microfluidic circuit, separation chamber, magnetic bead holding reservoir, mixing chamber, SAW chamber, magnet, wash reservoir and a cleanup/waste reservoir in the disk as required by Claim 22. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797